DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: modeling component, machine learning component and graphical user interface component in claim 1-10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10977397 . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10977397 defines a system, comprising: a memory comprising computer executable components; and a processor that executes the computer executable components, wherein the computer executable components comprise: a modeling component that generates a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the device and a second set of elements for electrical components of the device; a machine learning component that: predicts characteristics of the device based on a first machine learning process associated with the three-dimensional model, the characteristics comprise characteristics related to thermal, expansion, and combustion, properties of the device, and generates physics modeling data of the device based on the characteristics of the device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, and combustion characteristics of the device as dynamic visual elements on the three-dimensional model; and a graphical user interface component that outputs, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders a visual representation for the physics modeling data on the three-dimensional model, and wherein the probabilistic simulation environment renders a modified visual representation for a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model. It would have been obvious to one of ordinary skill in the art to notice claim 1 and 2 in current application and claim 1 in U.S. Patent No. 10977397  are almost identical, and claim 1 in current application is much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 2-10 are rejected because it’s almost identical to claim 2-10 of U.S. Patent No. 10977397.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim in Application 17228145
Claim in Patent 10977397 
1. A system, comprising: a memory storing computer executable components; and 
a processor that executes the computer executable components, wherein the computer executable components comprise: 
1. A system, comprising: 
a memory comprising computer executable components; and 
a processor that executes the computer executable components, wherein the computer executable components comprise: 
a modeling component that generates a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the device and a second set of elements for electrical components of the device; 
a modeling component that generates a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the device and a second set of elements for electrical components of the device; 
and a machine learning component that: predicts characteristics of the device based on a first machine learning process associated with the three-dimensional model, the characteristics comprising characteristics related to thermal, expansion, or combustion properties of the device, and 
a machine learning component that: 
predicts characteristics of the device based on a first machine learning process associated with the three-dimensional model, the characteristics comprise characteristics related to thermal, expansion, and combustion, properties of the device, and 
generates physics modeling data of the device based on the characteristics of the device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the device as dynamic visual elements on the three-dimensional model.
generates physics modeling data of the device based on the characteristics of the device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, and combustion characteristics of the device as dynamic visual elements on the three-dimensional model; and 
2. The system of claim 1 further comprising: 
a graphical user interface component that provides, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders the physics modeling data on the three-dimensional model, wherein the probabilistic simulation environment renders a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model, and 
a graphical user interface component that outputs, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders a visual representation for the physics modeling data on the three-dimensional model, and wherein the probabilistic simulation environment renders a modified visual representation for a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model.
2. wherein the graphical user interface component presents, via a display device associated with the graphical user interface, a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components.
2. The system of claim 1, wherein the graphical user interface component presents, via a display device associated with the graphical user interface, a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components.


Conflicting claims numbers:
17228145
Claim 1+2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
10977397 
Claim 1+2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


17228145
Claim 17+18
19
20
10977397 
Claim 17+18
19
20


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17-20 are directed to a computer-readable storage medium. According to MPEP 2106 (I), machine readable storage media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. When the broadest reasonable interpretation of machine readable storage media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. The specification doesn’t state the computer-readable storage medium is non-transitory either. Thus, a claim to a computer readable storage medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, and further in view of Crabtree U.S. Patent Application 20100332373.
Regarding claim 1, Tatourian discloses a system, comprising:
a memory (memory) storing computer executable components; and a processor (processor) that executes the computer executable components (paragraph [0015]: an electronic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs), wherein the computer executable components comprise:
a modeling component; This element is interpreted under 35 U.S.C. 112(f) as the processor, with the algorithm described in the specification (3D modeling module 114) that generates a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the device and a second set of elements for electrical components of the device (paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120… The initial information may also include similar information (e.g., images, models, sensor data, data structures, metadata, etc.) relating to one or more component parts of one or more 3D objects (mechanical components and lighting of airplane)); and 
a machine learning component; This element is interpreted under 35 U.S.C. 112(f) as the processor, with the algorithm described in the specification (processor 108) that: predicts characteristics of the device based on a first machine learning process associated with the three-dimensional model, and generates physics modeling data of the device based on the characteristics of the device (paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120; predict object shape (physics characteristics)).
Tatourian discloses all the features with respect to claim 1 as outlined above. However, Tatourian fails to disclose data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components explicitly; the characteristics comprise characteristics related to thermal, expansion, or combustion properties of the device; the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the device as dynamic visual element on the three-dimensional model. 
Clark discloses the characteristics comprise characteristics related to thermal, expansion, or combustion properties of the device; wherein the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the device as dynamic visual element on the three-dimensional model (paragraph [0110]: simulating step 2730 includes step 2732 of constructing a respective three-dimensional model for each of the structure genotypes using the corresponding geometric properties and step 2734 of performing a static simulation of the respective three-dimensional model under conditions specified by the corresponding thermal properties).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian’s to display simulation models in graphical user interface as taught by Clark, to produce designs or layout data used in the fabrication.
Tatourian as modified by Clark discloses all the features with respect to claim 1 as outlined above. However, Tatourian as modified by Clark fails to disclose data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components explicitly; the modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics as dynamic element. 
Crabtree discloses data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components (paragraph [0017]: monitor and control a variety of mechanical, lighting, and other systems inside a building); 
the modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics as dynamic element (paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal (thermal characteristics) and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian and Clark’s to optimize based on machine learning as taught by Crabtree, to enable effective interaction of a user with energy-related model.

Claim 11 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 11.

Claim 17 recites the functions of the apparatus recited in claim 1 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the computer medium steps of claim 20.

Claim 2-4,  8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, in view of Crabtree U.S. Patent Application 20100332373, and further in view of Lin U.S. Patent Application 20100180236.
Regarding claim 2, Tatourian as modified by Clark and Crabtree discloses a graphical user interface component that provides, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders the physics modeling data on the three-dimensional model, wherein the probabilistic simulation environment renders a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model (Clark's paragraph [0069]: FIGS. 15A-C show an example of a user interface according to various aspects; paragraph [0110]: simulating step 2730 includes step 2732 of constructing a respective three-dimensional model for each of the structure genotypes using the corresponding geometric properties and step 2734 of performing a static simulation of the respective three-dimensional model under conditions specified by the corresponding thermal properties; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal (thermal characteristics) and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)). However, Tatourian as modified by Clark and Crabtree fails to disclose presenting a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components explicitly.
Lin discloses presenting a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components (paragraph [0028]: before displaying the data coming from the model database 102 on the user interface 104 (S203), it may additionally filter each component and each size feature thereof according to the requirements on the 3D model, thereby selecting the major or frequently used components and size features thereof to be displayed on the user interface 104).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Regarding claim 3, Tatourian as modified by Clark, Crabtree and Lin discloses the system of claim 2, wherein the modeling component modifies the three-dimensional model to generate a modified version of the three-dimensional model based on a selection of one or more components associated with the set of physical characteristics (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120; Lin’s paragraph [0028]: before displaying the data coming from the model database 102 on the user interface 104 (S203), it may additionally filter each component and each size feature thereof according to the requirements on the 3D model, thereby selecting the major or frequently used components and size features thereof to be displayed on the user interface 104).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Regarding claim 4, Tatourian as modified by Clark, Crabtree and Lin discloses the system of claim 3, wherein the machine learning component performs the second machine learning process based on the modified version of the three-dimensional model (Tatourian's paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Regarding claim 8, Tatourian as modified by Clark, Crabtree and Lin discloses the system of claim 2, wherein the machine learning component performs the second machine learning process associated with the optimization of the three-dimensional model, and generates the modified version of the physics modeling data  based on the second machine learning process (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); Tatourian’s paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Claim 12 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 12.

Claim 13 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 13.

Claim 18 recites the functions of the apparatus recited in claim 2 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the computer medium steps of claim 18.

Claim 5-7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, in view of Crabtree U.S. Patent Application 20100332373, in view of Lin U.S. Patent Application 20100180236, and further in view of Zombo U.S. Patent Application 20090312956.
Regarding claim 5, Tatourian as modified by Clark, Crabtree and Lin discloses the graphical user interface component (Clark's paragraph [0069]: FIGS. 15A-C show an example of a user interface according to various aspects). However, Tatourian as modified by Clark, Crabtree and Lin fails to disclose presenting a set of components associated with the library of stored data elements based on a set of thermal characteristics associated with the set of components.
Zombo discloses presenting a set of components associated with the library of stored data elements based on a set of thermal characteristics associated with the set of components (paragraph [0035]: stored TBC /component thermal analysis database 15, TBC/component life database 16, sensor data/temperature/life on-line analysis system 17 and an expert system based operator interface output system 18).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s to present components based on thermal characteristics as taught by Zombo, to provide more desirable conveniences in display and operations of 3D models and each component based on thermal property.

Regarding claim 6, Tatourian as modified by Clark, Crabtree and Zombo discloses the system of claim 5, wherein the modeling component modifies the three-dimensional model to generate a modified version of the three-dimensional model based on a selection of one or more components associated with the set of thermal characteristics (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120; Zombo’s paragraph [0035]: stored TBC /component thermal analysis database 15, TBC/component life database 16, sensor data/temperature/life on-line analysis system 17 and an expert system based operator interface output system 18).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s to present components based on thermal characteristics as taught by Zombo, to provide more desirable conveniences in display and operations of 3D models and each component based on thermal property.

Regarding claim 7, Tatourian as modified by Clark, Crabtree and Zombo discloses the system of claim 6, wherein the machine learning component performs the second machine learning process based on the modified version of the three-dimensional model (Tatourian's paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s to present components based on thermal characteristics as taught by Zombo, to provide more desirable conveniences in display and operations of 3D models and each component based on thermal property.

Claim 14 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 14.

Claim 15 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 15.

Claim 9, 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, in view of Crabtree U.S. Patent Application 20100332373, in view of Lin U.S. Patent Application 20100180236, and further in view of Early U.S. Patent Application 20160312552.
Regarding claim 9, Tatourian as modified by Clark, Crabtree and Lin discloses the machine learning component performs the second machine learning process to generate the modified version of the physics modeling data that modifies one or more values of the physics modeling data (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)). However, Tatourian as modified by Clark, Crabtree and Lin fails to disclose Latin hypercube sampling process. 
Early discloses Latin hypercube sampling process (paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 10, Tatourian as modified by Clark, Crabtree and Early discloses the system of claim 2, wherein the machine learning component performs the second machine learning process to generate the modified version of the physics modeling data based a Monte Carlo sampling process that modifies one or more values of the physics modeling data (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 16, Tatourian as modified by Clark, Crabtree and Early discloses the method of claim 12, further comprising performing, by the system, a second machine learning process based on a Latin hypercube sampling technique or a Monte Carlo sampling technique (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 19, Tatourian as modified by Clark, Crabtree and Early discloses the computer readable storage device of claim 17, wherein the machine learning process is a first machine learning process (Tatourian’s paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120), and wherein the operations further comprise:
performing a second machine learning process that determines a modified version of the physics modeling data based on a Latin hypercube sampling technique (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 20, Tatourian as modified by Clark, Crabtree and Early discloses the computer readable storage device of claim 17, wherein the machine learning process is a first machine learning process (Tatourian’s paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120), and wherein the operations further comprise:
performing a second machine learning process that determines a modified version of the physics modeling data based on a Monte Carlo sampling technique (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616